Citation Nr: 0412262	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to an evaluation in excess of 60 percent for 
ulcerative colitis.  

2.	Entitlement to an effective date earlier than April 4, 
2002, for the assignment of a 60 percent rating for 
ulcerative colitis.  

3.	Entitlement to a compensable rating for sclerosing 
cholangitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1978 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action by the RO 
that increased the evaluation for the veteran's ulcerative 
colitis from 10 percent to 30 percent disabling, effective 
April 4, 2002.  The RO also denied a noncompensable (0 
percent) rating for sclerosing cholangitis.  In a rating 
action of May 2003 a Decision Review Officer (DRO) at the RO 
increased the rating for the veteran's ulcerative colitis to 
60 percent disabling, effective April 4, 2002, and denied an 
effective date earlier than April 4, 2002 for the assignment 
of this rating.  The DRO also confirmed and continued the 
denial of a compensable rating for sclerosing cholangitis.  

In August 2003 the veteran appeared and gave testimony at a 
hearing at the RO before the undersigned.  A transcript of 
this hearing is in the claims folder.  


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the veteran's claim 
for service connection for colon cancer, claimed as a 
residual of exposure to Agent Orange.  

Also, the Board notes that the veteran submitted additional 
private clinical records relevant to his current claims in 
September 2003.  The RO has not reviewed this evidence and 
the veteran has not waived initial RO review of this 
evidence.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following action: 

1..The RO should send the appellant and 
his representative a letter in regard to 
his claims for increased ratings for 
ulcerative colitis and sclerosing 
cholangitis and entitlement to an earlier 
effective date for an increased rating 
for ulcerative colitis that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  All up-to-date records of treatment 
or evaluation for the service-connected 
ulcerative colitis and sclerosing 
cholangitis should be obtained for 
inclusion in the claims file.  In the 
event such records point to the need for 
other additional development, such should 
be undertaken.

3.  Then the RO should again adjudicate 
the veteran's current claims after a 
review of all the evidence.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable time to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


